

116 HRES 1121 IH: Urging the Government of Burma to hold free, fair, inclusive, transparent, participatory, and credible elections on November 8, 2020.
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1121IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Mr. Levin of Michigan (for himself, Mr. Chabot, and Mr. Engel) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONUrging the Government of Burma to hold free, fair, inclusive, transparent, participatory, and credible elections on November 8, 2020.Whereas the Union Election Commission of Burma announced that the country will hold general elections on November 8, 2020;Whereas Burma’s previous elections were characterized by controversy, conflict, and disenfranchisement instigated by the military of Burma (the Tatmadaw), including in May 1990, November 2010, the April 2012 special elections, and November 2015;Whereas the ongoing Tatmadaw offensives in Rakhine, southern Chin, Kachin, and northern Shan states continue to cause significant displacement of ethnic groups, creating substantial challenges for the Union Election Commission to generate a verified comprehensive voter list and set up polling stations in conflict affected areas;Whereas provisions in the 2008 Constitution of Burma allocate 25 percent of parliamentary seats to the military, conferring exceptional powers to the Tatmadaw and thereby affording the Tatmadaw considerable power to suppress basic rights, including freedoms of expression, assembly, and association;Whereas constitutional amendments proposed by the Union Parliament’s Charter Amendment Committee that aimed to democratize the Burmese Constitution and ensure equal rights, including voting rights, for all citizens of Burma were defeated by military lawmakers, further enabling the military to exercise outsized power and influence the country’s electoral processes;Whereas the National League of Democracy political party has repeatedly failed to uphold and protect the rights of ethnic and religious minorities since coming to power in 2015;Whereas, as of March 31, 2020, during the first four years of Aung San Suu Kyi’s civilian government, over 500 lawsuits against more than 1,000 individuals have used Burma’s legal system to repress peaceful expressions critical of the Tatmadaw, civilian government, and Aung San Suu Kyi, resulting in the imprisonment of journalists, such as Reuters reporters Wa Lone and Kyaw Soe Oo, ethnic activists, and student protestors;Whereas the Political Parties Registration Law of 2010 limits the right to form and join political parties only to full citizens, thereby severely curtailing the political participation of religious and ethnic minorities, including Rohingya, those of Chinese and Indian descent, internally displaced populations across Rakhine, Kachin, and Shan states, and Burmese refugees in Thailand, Bangladesh, and elsewhere in the region, many of whom had citizenship documents canceled and who face multiple hurdles in gaining citizenship documentation;Whereas the Government of Burma instituted a blackout, that is still ongoing as of September 1, 2020, of mobile internet services and restricted internet service quality in Rakhine and Chin States, beginning in June 2019, thereby inhibiting the ability to hold free and fair elections in these areas and further exacerbating difficulties in aid distribution and access to potentially life-saving information since the onset of COVID–19;Whereas the Government of Burma continues to curtail freedom of the press and civil society—which are critical foundations for free and fair elections—as evidenced by government directives to block independent and ethnic media sites, and the anticipated restrictions by the Union Election Commission on voter education and election observation activities;Whereas Burma’s 2015 election saw the disenfranchisement of significant segments of the population, particularly of Rohingya ethnicity, but also including those of Chinese and Indian descent, Muslims, and other internally displaced persons;Whereas ongoing conflict in 2015 was used to justify the cancellation of elections in 7 townships and more than 400 ward and village tracts, mostly in Kachin, Shan, and Kayin states;Whereas Burma’s 1982 citizenship law stripped Rohingya of their Burmese citizenship and subsequent policies rendered them stateless and disenfranchised, despite having the right to vote as recently as 2010 and ability to serve in parliament as recently as 2015;Whereas in 2017, the Tatmadaw commenced a genocide against Rohingya civilians in Rakhine state, causing over 740,000 Rohingya refugees to flee into Bangladesh, joining over 200,000 who had been previously displaced in prior waves of anti-Rohingya violence, resulting in more than 1,000,000 Rohingya refugees not present in Burma for the election;Whereas the Government of Burma has not created conditions conducive to repatriation and political and electoral participation of Rohingya refugees and has not made progress on the most crucial of the 88 recommendations of the Rakhine Advisory Commission identified by Rohingya refugees as prerequisites to voluntary repatriation, including freedom of movement, provision of civil documentation, and a transparent pathway to restoration of full citizenship;Whereas the Tatmadaw’s senior generals have been sanctioned by the United States Government for perpetrating gross human rights violations and are subject to ongoing investigations into their conduct by both the International Criminal Court and the International Court of Justice; andWhereas the United Nations Special Rapporteur on the Situation of Human Rights in Myanmar stated on July 13, 2020, The people of Myanmar deserve a free and fair election this November and this includes respect for the right to vote regardless of one’s race, ethnicity or religion, freedom of expression and assembly, and access to information and a free press. It will also require that steps are taken now to assure that those in conflict areas will be able to exercise their rights.: Now, therefore, be itThat the House of Representatives—(1)recognizes the importance of free, fair, inclusive, transparent, participatory, and credible elections in Burma and that the 2020 elections mark a critical juncture in Burma’s democratic process;(2)stands with the people of Burma in their ambition for sustainable peace, a genuine democracy, and the realization of fundamental human rights for all;(3)calls upon the President and the Secretary of State to—(A)support Burma’s democratic transition, including by emphasizing the importance to that transition of this election as well as of the Government of Burma undertaking a credible and sustainable process of genuine national and ethnic reconciliation;(B)support free, fair, inclusive, transparent, participatory, and credible elections in Burma, including by working to ensure that the Tatmadaw and its affiliates do not interfere with vigorous public debate or the mechanism of the electoral process and that other government officials do not use official resources for electioneering;(C)call for a ceasefire in all Burmese states and localities to ensure that conflict is not used as an excuse to deny people the right to vote;(D)support the right to vote for internally displaced persons, refugees, and other Burmese communities outside of Burma, with specific attention to the disenfranchised Rohingya people;(E)condemn any action taken by the government, political parties, military, or Union Election Commission to limit civil society participation in the election, including prohibitions on voter education and election observation, or otherwise restrict civil society or humanitarian space in the lead up to the election or in the post-election period;(F)ensure that United States-based social media companies, including Facebook, not allow their platforms to be used as vehicles for spreading misinformation or advocating violence or voter intimidation to suppress voter participation; and(G)ensure that the Department of State’s 2020 Country Report on Human Rights Practices includes an extensive evaluation of the Burmese election, including an assessment of inclusivity, participation, and interference;(4)calls upon the United States Government, in partnership with the international community, to ensure that the Union Election Commission functions as an independent electoral management body that establishes a regulatory framework that fosters fair, open, and transparent electoral processes, and that the Tatmadaw publicly affirms that it will honor the results of such elections;(5)calls upon the Secretary of State and the Administrator of the United States Agency for International Development to work with like-minded regional and international organizations, such as the International Foundation for Electoral Systems, the International Institute for Democracy and Electoral Assistance, the Asian Network for Free Elections, People’s Alliance for Credible Elections (PACE), and the Carter Center, to ensure that the general elections in Burma meet international standards of free and fair elections, including by seeking full and unimpeded access to all aspects of the electoral process for international and domestic observers; and(6)calls on the President to consider sanctioning individuals within the Government of Burma, the Tatmadaw, and among military associated businesses and ultranationalist groups, whom the United States Government determines undermine free, fair, inclusive, transparent, participatory, and credible elections in Burma or the safety of such elections.